   Case 18-00618-SMT   Doc 35    Filed 02/11/19 Entered 02/11/19 14:20:15   Desc Main
                                 Document Page 1 of 4
The document below is hereby signed.

Signed: February 10, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    VINCENT LARRY PHILLIPS,               )     Case No. 18-00618
                                          )     (Chapter 7)
                       Debtor.            )     Not for publication in
                                          )     West’s Bankruptcy Reporter.

                   MEMORANDUM DECISION AND ORDER DENYING
                  DEBTOR’S MOTION TO REOPEN OR MERGE CASE

         The debtor has filed Debtor’s Motion to Reopen the Above-

    Captioned Matter and/or Merge Same with Case No. 19-00002 SMT

    (Dkt. No. 34).     This case was initiated by the debtor filing a

    voluntary petition on September 17, 2018.            The case was closed on

    December 4, 2018, after the court granted the chapter 13

    trustee’s motion to dismiss, filed on October 24, 2018, for the

    debtor’s (1) failure to provide his most recent tax return; (2)

    unreasonable delay which was prejudicial to creditors; (3)

    failure to make chapter 13 plan payments, and (4) failing to

    appear at the meeting of creditors.          In addition to these

    reasons, laid out in the order granting the trustee’s motion to

    dismiss, the debtor also failed to file opening documents,

    including the debtor’s schedules, financial statement, current
Case 18-00618-SMT   Doc 35   Filed 02/11/19 Entered 02/11/19 14:20:15   Desc Main
                             Document Page 2 of 4


monthly income statement, and chapter 13 plan, even after the

court granted the debtor an extension of time to file those

documents.

      The debtor now contends that he was unable to attend the

meeting of creditors because he was “out of town.”              However, that

does not explain the numerous other deficiencies with this case,

nor does the debtor indicate that he made any effort to reach out

to the chapter 13 trustee to reschedule the meeting of creditors.

Furthermore, the debtor did not raise any objections to the

chapter 13 trustee’s motion to dismiss and has not shown

excusable neglect for his failure to do so.

      The debtor has filed a new case, Case No. 19-00002, and

seeks either to have the above-captioned case reopened, or to

merge it with the now pending case.          There is no apparent benefit

to taking either of these actions.          If the above case were

reopened, it would be a four month old case that is still missing

schedules, financial statements, and a plan.            The deadline for

filing documents under 11 U.S.C. § 521(a)(1) is far over due, and

the case was subject to mandatory dismissal had a party in

interest filed a motion to dismiss under § 521(i) before the case

was dismissed for other reasons .          Additionally, the deadlines to

file a complaint challenging dischargeability of certain debts,

and the deadline for creditors to file proofs of claims have

expired.   Reopening the above-captioned case at this point would


                                       2
Case 18-00618-SMT   Doc 35   Filed 02/11/19 Entered 02/11/19 14:20:15   Desc Main
                             Document Page 3 of 4


be far too prejudicial to creditors.          Moreover, the fact that the

debtor’s now pending case, Case No. 19-00002, is proceeding with

all documents, except schedules E,F,G, and H, have been filed,

indicates that there is no need to reopen this case.

      The only reason the court can find to explain why the debtor

would want to merge the above-captioned case with the now pending

case, Case No. 19-00002, is to avoid the automatic termination of

the automatic stay after 30 days of the filing of a second case

within a year under 11 U.S.C. § 362(c)(3).            However, this is the

wrong course of action for extending the automatic stay, which

expired on February 2, 2019 (being the thirtieth day from the

filing of that case, with the debtor having failed to file a

motion to extend the automatic stay).           It would be prejudicial to

creditors to allow the debtor to keep the benefits of the

automatic stay, via a motion to merge an old case, when the

automatic stay has already expired under § 362(c)(3).              Other than

that, there is no conceivable benefit, that the court can think

of, to merge this now stale case with the pending case, Case No.

19-00002.

      The debtor asks the court to waive the filing fee.                It is

unclear whether the debtor is seeking a waiver of the fee for

filing this motion to reopen, or a waiver of the filing fee for

the pending chapter 13 case, Case No. 19-00002.             In any case, the

request is denied.     If the debtor is seeking to waive the fee to


                                       3
Case 18-00618-SMT                                                                            Doc 35   Filed 02/11/19 Entered 02/11/19 14:20:15   Desc Main
                                                                                                      Document Page 4 of 4


file this motion to reopen this case, the debtor has provided no

reason why the fee should be waived.                                                                                   Moreover, this motion to

reopen was a frivolous filing.                                                                                  Therefore, the court will not

waive the fee.                                                                               If the debtor is seeking to waive the now pending

chapter 13 filing fee, Case No. 19-00002, the debtor has already

paid the fee, and more importantly, 28 U.S.C. § 1930(f) only

permits the court to waive the filing fee in chapter 7 cases

under certain circumstances.                                                                                 Case No. 19-00002 is a chapter 13

case, and the court has no authority to waive a chapter 13 filing

fee.

                              It is thus

                              ORDERED that Debtor’s Motion to Reopen the Above-Captioned

Matter and/or Merge Same with Case No. 19-00002 SMT (Dkt. No. 34)

is DENIED.                                                              It is further

                              ORDERED that the debtor’s request to waive the filing fee,

whether for the filing of this motion to reopen, or the filing

fee of the debtor’s now pending chapter 13 case, Case No.

19-00002, is DENIED.

                                                                                                                          [Signed and dated above.]

Copies to: Debtor; recipients of e-notifications of orders.




R:\Common\TeelSM\TTD\Orders\Reopen\Order denying motion to reopen__Vincent Phillips v2.wpd
                                                                                                                4
